DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Alston (US 5,237,832) in view of Becker (US 3,403,727), and Shibao (EP 2 557 377).
	As to claim 1, Alston teaches a heat exchanger for exchange of heat between sea water 20 and a phase-change working coolant, comprising:
	a heat exchange unit 10 in thermal contact with a flow of sea water 20, set between a line of flow of working coolant fluid in a gaseous phase extending between the exchanger 10 and a compressor 9 and a line of flow of working coolant fluid in a liquid phase extending from exchanger 10 to receiver 12;
	wherein the lines of gas and liquid phase coolant are arranged for thermal conditioning of a flow of environmental air at an air conditioning evaporator (Fig. 5);
	a flow regulating valve 51 set along the line of liquid flow; and
	an electrically controlled water pump 11 regulating the rate of flow of water coming from a source of sea water 20;
	wherein the exchanger 10 is constructed from titanium (col. 4, line 20).

	Alston does not explicitly teach that the valve 51 is electronically regulated, does not explicitly teach a sensor detecting the condensation/evaporation temperature of the working coolant fluid at the heat exchange unit 10 in thermal contact with the flow of water 20, and does not explicitly teach an electronic control unit as claimed. However, Shibao teaches that it is known to electronically regulate a flow valve 8, utilize a sensor 201 for detection of the condensing temperature at an exchanger 5 that exchanges heat with water (paragraphs 56 and 66), and an electronic control unit 101-103 operatively connected to sensor 201, valve 8, and pump 6 (Fig. 2) and configured for adjusting the flow of working coolant fluid and water on the basis of a difference in temperature between the detected temperature and a desired optimal temperature of the working coolant fluid (Fig. 2; paragraphs 28, 30, 55-56, and 66). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Alston to electronically regulate valve 51, utilize a sensor for detection of the condensing temperature of working fluid at exchanger 10, and to utilize a control unit configured for adjusting the flow of working coolant fluid and water on the basis of a temperature difference between the detected condensing temperature and a desired 
	Alston, as modified, does not explicitly teach the exchanger 10 utilizing tubes having at least one turn per centimeter of length. However, the specific dimension of turn per length of tube is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain tube coil size will provide an efficient heat exchange operation for the system. Therefore, since the general conditions of the claim were disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a tube that has at least one turn per cm of length.
	As to claim 2, Alston teaches a receiver 12 for accumulating working coolant fluid treated and condensed at the desired temperature (Fig. 1). The claim recitations regarding creating a thermal flywheel that optimizes compressor operation and reduces energy consumption are recitations of an intended use. The receiver 12 of Alston is capable of accumulating working fluid and thus is considered to be capable of performing the intended operation.
	
Response to Arguments
Applicant’s arguments, see pages 4-11, filed 4/12/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive. Specifically, the examiner agrees that the Shibao reference does not explicitly teach a heat exchanger in thermal contact with a flow of sea water. Therefore, 
The applicant also argues that the cited art does not teach controlling the speed of the pump. However, this argument is not commensurate with the scope of the claims. The claims merely recite a water pump “regulating the rate of the flow of water come from a source of sea water”. There is nothing in the claims regarding adjusting the speed of the pump. 
The applicant also argues that the cited art does not teach coiled tubes, and that the “helicoidally wound tubes” of the Becker reference do not provide a tube with a certain twist configuration. However, this limitation is not commensurate with the scope of the claims. The claim only recites that the tubes be “coiled”. Therefore it is maintained that Becker meets the limitation as it includes tubes which are arranged in a coil (col. 2, lines 10-15). 
Additionally, it is further noted that twisted tube type heat exchangers are well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763